DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (US 3,605,954)
Re claim 1, Wakabayashi et al. disclose a method comprising: creating a channel in a road surface on which a vehicle is driving by actuating a cutting mechanism (21) coupled to a body of the vehicle towards the road surface, the channel defining a bollard area in the road surface; and anchoring the body of the vehicle relative to the road surface by positioning at least a portion of the cutting mechanism at least partially within the channel, against the bollard area.  (Fig. 1-4)  See Column 2, line 56 – Column 3, line 24 which discloses wherein in an emergency, the device is released and projections 21 on the bottom of the channel-shaped base plate will then bite into the road surface under the weight of the car and the car will accordingly come to a halt after a short skid.

Re claim 2, Wakabayashi et al. disclose wherein the vehicle is driving in a first direction, and wherein the method further comprises decelerating the vehicle by restricting movement of the cutting mechanism (21) relative to the bollard area in the first direction. See Column 2, line 56 – Column 3, line 24, Fig. 2.

Re claim 3, Wakabayashi et al. disclose wherein decelerating the vehicle further comprises transferring force resulting from decelerating the vehicle to one or more of the bollard area or an energy absorbing mechanism (22) of the vehicle. See Column 2, line 56 – Column 3, line 24, Fig. 2.

Re claims 4 and 16, Wakabayashi et al. disclose wherein creating the channel is responsive to a determination that a braking system of the vehicle is inadequate to complete a desired deceleration. See Column 2 lines 56-68 wherein the driver releases the device in an emergency.

Re claims 5, 9, and 17 Wakabayashi et al. disclose wherein creating the channel comprises creating the channel such that a cross-sectional shape of the channel is substantially similar to a cross-sectional shape of the cutting mechanism. See Column 2, line 56 – Column 3, line 24, Fig. 2.

Re claim 8, Wakabayashi et al. disclose system comprising: a cutting mechanism (21); a tether (27) configured to couple the cutting mechanism to a body of a vehicle; and an actuating mechanism (6, 22) configured to selectively propel the cutting mechanism towards a road surface on which the vehicle is driving to cause the cutting mechanism to cut a channel in the road surface, wherein the channel defines a bollard area and at least a portion of the cutting mechanism is disposed at least partially within the channel, against the bollard area, to anchor the body of the vehicle relative to the road surface. See Column 2, line 56 – Column 3, line 24 which discloses wherein in an emergency, the device is released and projections 21 on the bottom of the channel-shaped base plate will then bite into the road surface under the weight of the car and the car will accordingly come to a halt after a short skid.

Re claim 13, Wakabayashi et al. disclose wherein the tether (27) is pivotable relative to the cutting mechanism (21).  See Fig. 3.

Re claim 14, Wakabayashi et al. disclose an energy absorbing mechanism (22) configured to dissipate energy that is generated when the body of the vehicle is anchored relative to the road surface.

Re claim 15, Wakabayashi et al. disclose vehicle comprising: a body; and a rapid deceleration mechanism configured to decelerate the body traveling on a road surface, the rapid deceleration mechanism comprising a cutting mechanism (21), a tether (27) coupling the cutting mechanism to the body, and an actuating mechanism (6, 22) configured to selectively propel the cutting mechanism towards the road surface to cause the cutting mechanism to cut a channel in the road surface, wherein the channel defines a bollard area and at least a portion of the cutting mechanism is disposed at least partially within the channel, against the bollard area, to anchor the body relative to the road surface. See Column 2, line 56 – Column 3, line 24 which discloses wherein in an emergency, the device is released and projections 21 on the bottom of the channel-shaped base plate will then bite into the road surface under the weight of the car and the car will accordingly come to a halt after a short skid.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20040009046).
Re claim 1, Lee discloses a method comprising: creating a channel in a road surface on which a vehicle is driving by actuating a cutting mechanism (12, Fig. 5a) coupled to a body of the vehicle towards the road surface, the channel defining a bollard area in the road surface; and anchoring the body of the vehicle relative to the road surface by positioning at least a portion of the cutting mechanism at least partially within the channel, against the bollard area.  (Fig. 1-5a)  See Page 4, 6th Par. which discloses applying a force to make a groove in the road.  

Re claim 2, Lee discloses wherein the vehicle is driving in a first direction, and wherein the method further comprises decelerating the vehicle by restricting movement of the cutting mechanism (12, Fig. 5a) relative to the bollard area in the first direction. See Page 4, 6th Par., Fig. 1-5a.

Re claim 3, Lee discloses wherein decelerating the vehicle further comprises transferring force resulting from decelerating the vehicle to one or more of the bollard area or an energy absorbing mechanism of the vehicle. See Page 4, 6th Par., Fig. 1-5a.

Re claim 4, Lee discloses wherein creating the channel is responsive to a determination that a braking system of the vehicle is inadequate to complete a desired deceleration. See Page 3, 3rd Par. Wherein the device is operated when additional braking force is required.

Re claim 5, Lee discloses wherein creating the channel comprises creating the channel such that a cross-sectional shape of the channel is substantially similar to a cross-sectional shape of the cutting mechanism. See Page 4, 6th Par. which discloses creating a channel.  Penetration of the road by the cutting mechanism would create a channel of substantially similar cross-sectional shape.

Re claim 6, Lee discloses wherein the cross-sectional shape of the channel is curved, and wherein the bollard area extends substantially between opposing ends of the channel.  See Fig. 5a wherein the cutting mechanism is curved.  The initial penetration of the cutting mechanism would create a curved channel from top to bottom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 3,605,954) in view of Lee (KR 20040009046).
Re claims 10 and 18, Wakabayashi et al. do not teach wherein the cross-sectional shape of the channel is curved, and wherein the bollard area extends substantially between opposing ends of the channel. Lee teaches wherein the cross-sectional shape of the channel is curved, and wherein the bollard area extends substantially between opposing ends of the channel. See Fig. 5a wherein the cutting mechanism is curved.  The initial penetration of the cutting mechanism would create a curved channel from top to bottom.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a curved cutting mechanism in order to provide improved driving contact with the ground.


Allowable Subject Matter
Claims 7, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hentschel, Chaez et al. and Cieri teach similar 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657